Case: 19-50477      Document: 00515308965         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-50477
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                   February 13, 2020
                                                                       Lyle W. Cayce
T. ANTHONY GUAJARDO,                                                        Clerk


              Plaintiff–Appellant,

v.

STATE BAR OF TEXAS; STATE OF ARIZONA; ARIZONA SUPREME
COURT; ROBERT BRUTINEL, Chief Justice, In his Official Capacity;
STATE BAR OF ARIZONA,

              Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:18-CV-01320


Before OWEN, Chief Judge, and SOUTHWICK and WILLETT, Circuit Judges.
PER CURIAM:*
       T. Anthony Guajardo sued the State of Arizona, the Arizona Supreme
Court, the State Bar of Arizona, the Chief Justice of the Arizona Supreme
Court in his official capacity, and the State Bar of Texas, seeking to overturn
his disbarment in both Arizona and Texas as well as challenging Arizona rules


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50477    Document: 00515308965     Page: 2   Date Filed: 02/13/2020



                                 No. 19-50477
governing the practice of law. The district court dismissed his lawsuit. We
affirm.
                                       I
      Guajardo was an attorney in Arizona and Texas. When Guajardo filed a
complaint against an Arizona state judge for judicial misconduct, the judge
allegedly retaliated and filed his own complaint against Guajardo with the
Arizona bar.    This complaint against Guajardo led to sixteen different
disciplinary proceedings before an Arizona presiding disciplinary judge (PDJ).
Guajardo consented to disbarment, asserting that he feared the consecutive
proceedings would induce enough stress to “cause a heart attack [or] stroke.”
Guajardo’s disbarment in Arizona led to his disbarment in Texas. Guajardo
subsequently filed suit in the United States District Court for the Western
District of Texas, seeking money damages, injunctive and declaratory relief,
and an order invalidating and vacating these disbarments. The district court
dismissed his claims for lack of jurisdiction. This appeal followed.
      Guajardo alleges a series of claims against the defendants. Specifically,
he contends:
      1. The defendants denied him due process and equal protection in
         violation of 42 U.S.C. § 1983, including, among other allegations, that
         the Arizona bar PDJ was unconstitutionally appointed and had
         conflicts of interest.
      2. The defendants intentionally discriminated against Guajardo on the
         basis of his age and national origin in the state proceedings.
      3. Because the PDJ was allegedly unconstitutionally appointed, the
         Arizona defendants committed mail fraud when they mailed out his
         judgments as those of a court.
      4. The Chief Justice of the Arizona Supreme Court failed to supervise
         the PDJ in the state proceedings against Guajardo and discover that
         he was allegedly a “fake judge.”




                                       2
     Case: 19-50477       Document: 00515308965         Page: 3    Date Filed: 02/13/2020



                                      No. 19-50477
       5. The Arizona defendants violated Guajardo’s federal and state
          constitutional rights by retaliatorily charging him with misconduct
          when he filed a complaint of judicial misconduct.
       6. The Arizona defendants denied him equal access under Title II of the
          ADA because the planned scheduling of the state bar disciplinary
          proceedings could have caused Guajardo enough stress to induce a
          heart attack or stroke.
       7. The state bar disciplinary proceedings conducted by the defendants
          constituted illegal takings of his law licenses.
       8. The state bar disciplinary proceedings conducted by the defendants
          levied an excessive fine contrary to the Eighth Amendment.
       9. By requiring Guajardo to be a member of the bar to practice law, the
          Arizona defendants are denying him rights under the First
          Amendment and the Arizona Constitution.
Guajardo also asserts that the district court erred in denying him discovery
relevant to its subject matter jurisdiction. In reviewing the district court’s
dismissal of Guajardo’s claims, “[we] may affirm the district court on any
grounds supported by the record and argued in the court below.” 1

                                             II
       The district court was powerless to grant Guajardo any relief on the first
eight claims because of the Rooker-Feldman doctrine.                 Under the Rooker-
Feldman doctrine, federal district courts lack subject matter jurisdiction over
“cases brought by state-court losers complaining of injuries caused by state-
court judgments rendered before the federal district court proceedings
commenced and inviting district court review and rejection of those
judgments.” 2 The Rooker-Feldman doctrine recognizes that federal district
courts do not sit as appellate courts to review state court judgments. 3


       1 Maria S. ex rel. E.H.F. v. Garza, 912 F.3d 778, 783 (5th Cir. 2019) (citing Doctor’s
Hosp. of Jefferson, Inc. v. Se. Med. Alliance, Inc., 123 F.3d 301, 307 (5th Cir. 1997)).
       2 Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
       3 Rooker v. Fid. Tr. Co., 263 U.S. 413, 416 (1923); see also D.C. Court of Appeals v.

Feldman, 460 U.S. 462, 476 (1983).
                                             3
     Case: 19-50477      Document: 00515308965         Page: 4     Date Filed: 02/13/2020



                                      No. 19-50477
Therefore, “[a]bsent specific law otherwise providing, that doctrine directs that
federal district courts lack [subject matter] jurisdiction to entertain collateral
attacks on state court judgments.” 4 This fact remains true “even if those
challenges allege that the state court’s action was unconstitutional.” 5 The
doctrine also deprives federal district courts of subject matter jurisdiction
when “allegations are inextricably intertwined” with the decision of the state
courts. 6    The Rooker-Feldman doctrine specifically applies to state bar
disciplinary proceedings. 7 We have noted that “[i]f a state trial court errs[,]
the judgment is not void, it is to be reviewed and corrected by the appropriate
state appellate court. Thereafter, recourse at the federal level is limited solely
to an application for a writ of certiorari to the United States Supreme Court.” 8
       Here, most of Guajardo’s claims are barred by the Rooker-Feldman
doctrine. Guajardo’s first eight claims are all “inextricably intertwined” with
the decisions of the state proceedings. 9 In each instance, Guajardo “seeks relief
that directly attacks the validity of an existing state court judgment.” 10 The
district court correctly dismissed each of these claims. Guajardo should have
sought review of the state bar disciplinary proceedings through the state courts
and, if necessary, presented his clams to the Supreme Court of the United
States. 11
       Nevertheless, Guajardo contends that the Rooker-Feldman doctrine is
inapplicable for two reasons.           First, Guajardo contends that the state
proceedings themselves were fraudulent since the defendants engaged in a



       4 Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994).
       5 Feldman, 460 U.S. at 486.
       6 Id.
       7 Id. at 482 n.15; Liedtke, 18 F.3d at 317-18.
       8 Liedtke, 18 F.3d at 317.
       9 Feldman, 460 U.S. at 486.
       10 Weaver v. Tex. Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011).
       11 See Liedtke, 18 F.3d at 317.

                                             4
     Case: 19-50477      Document: 00515308965         Page: 5    Date Filed: 02/13/2020



                                      No. 19-50477
criminal conspiracy to retaliate against him for reporting judicial misconduct.
But there is no “fraud exception” to the Rooker-Feldman doctrine. 12
       Second, Guajardo contends that “federal courts have jurisdiction to hear
a collateral attack on a state-court judgment if the trial courts of that state
would have jurisdiction to hear the collateral attack.” He contends that his
case is just such an instance. But he is mistaken. In Arizona, “a judgment [of
the state courts] may not be collaterally attacked unless the absence of
jurisdiction appears from the record.” 13 Here, nothing in the record shows that
the Arizona court lacked jurisdiction. Although Guajardo argues the PDJ
lacked jurisdiction because the Arizona bar failed to prove all the elements of
a bar rule he was charged with violating, Guajardo’s allegation speaks only to
the merits of the charge, not the jurisdiction of the PDJ. Thus, because the
Rooker-Feldman doctrine applies to these claims, the district court correctly
dismissed his first eight claims for lack of subject matter jurisdiction.
                                            III
       Next, we consider Guajardo’s claim that Arizona’s rule “requiring a
person practicing law in Arizona [to] be an ‘active member of the state bar’ is
unconstitutional” because it violates both the First Amendment and the
Arizona Constitution.
                                             A
       Generally, a state itself has immunity from private suit—including for
money damages, injunctive relief, and declaratory relief—unless Congress has
validly abrogated that immunity or the state has consented to suit.14
Additionally, “a claim that state officials violated state law in carrying out their



       12Truong v. Bank of Am., N.A., 717 F.3d 377, 384 n.6 (5th Cir. 2013).
       13Ariz. Pub. Serv. Co. v. S. Union Gas Co., 265 P.2d 435, 438 (Ariz. 1954).
      14 See Alden v. Maine, 527 U.S. 706, 729-31 (1999); Seminole Tribe of Fla. v. Florida,

517 U.S. 44, 55-58 (1996).
                                             5
     Case: 19-50477        Document: 00515308965           Page: 6     Date Filed: 02/13/2020



                                        No. 19-50477
official responsibilities is a claim against the [s]tate that is protected by the
Eleventh Amendment.” 15 However, when acting in an enforcement capacity,
neither a state supreme court nor a state bar association have Eleventh
Amendment immunity from injunctive or declaratory relief for violating
federal law. 16     State officials in their official capacity also do not possess
Eleventh Amendment immunity against prospective injunctive relief to
prevent them from violating federal law. 17
       Here, the Eleventh Amendment bars the district court from giving
monetary, declaratory, or injunctive relief against the State of Arizona. 18 The
Eleventh Amendment also bars the district court from deciding whether the
Arizona Supreme Court, the State Bar of Arizona, or the Chief Justice of the
Arizona Supreme Court violated the Arizona Constitution in carrying out
Arizona’s law. 19 Guajardo’s use of 42 U.S.C. § 1983 does not disturb these
conclusions. 20 However, the Arizona Supreme Court, the State Bar of Arizona,
and the Chief Justice of the Arizona Supreme Court, acting in his official
capacity, do not possess Eleventh Amendment immunity against this First



       15  Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984).
       16  See LeClerc v. Webb, 419 F.3d 405, 414 (5th Cir. 2005) (“When acting in its
enforcement capacity, [a state supreme court], and its members, are not immune from suits
for declaratory or injunctive relief.” (citing Supreme Court of Va. v. Consumers Union of the
U.S., 446 U.S. 719, 736 (1980))); Lewis v. La. State Bar Ass’n, 792 F.2d 493, 497-98 (5th Cir.
1986) (concluding that the Eleventh Amendment immunity a state bar association enjoys is
derived from being its state supreme court’s agent).
        17 See Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004) (“[T]he Eleventh

Amendment permits suits for prospective injunctive relief against state officials acting in
violation of federal law.”); Ex parte Young, 209 U.S. 123, 159-160 (1908); Aguilar v. Tex. Dep’t
of Criminal Justice, 160 F.3d 1052, 1054 (5th Cir. 1998).
        18 See Alden, 527 U.S. at 729-31; Seminole Tribe, 517 U.S. at 55-58.
        19 Pennhurst, 465 U.S. at 121 (“[A] claim that state officials violated state law in

carrying out their official responsibilities is a claim against the State that is protected by the
Eleventh Amendment.”).
        20 Will v. Mich. Dep’t. of State Police, 491 U.S. 58, 65-68 (1989) (“Congress, in passing

§ 1983, had no intention to disturb the States’ Eleventh Amendment immunity . . . .”); Quern
v. Jordan, 440 U.S. 332, 343-44 (1979).
                                                6
     Case: 19-50477        Document: 00515308965          Page: 7     Date Filed: 02/13/2020



                                        No. 19-50477
Amendment claim because Guajardo is seeking a prospective injunction
against their enforcement of an allegedly unconstitutional rule. 21
       Guajardo also contends that Arizona has waived its immunity and
consented to suit based on Garcia v. Arizona. 22 But in Garcia, the court merely
held that Arizona had consented to suit in state court, not in federal court. 23
The Ninth Circuit has recognized this same conclusion, and has continued to
bar suits against Arizona in federal court because of Eleventh Amendment
immunity. 24     Therefore, the district court rightly concluded that it lacked
subject matter jurisdiction, dismissing the entire claim against the State of
Arizona as well as the claims based on state law against the other Arizona
defendants.
                                               B
       Because venue in the district court was improper for the Arizona
Supreme Court, the State Bar of Arizona, and the Chief Justice of the Arizona
Supreme Court, the district court was allowed to dismiss this First
Amendment claim against them. Venue must be proper for each claim that a
plaintiff brings against a defendant. 25 When venue is improper, the district
court “has discretion to either dismiss the suit, or ‘if it be in the interest of




       21 See Frew, 540 U.S. at 437; LeClerc, 419 F.3d at 414.
       22 768 P.2d 649 (Ariz. Ct. App. 1988).
       23 See Garcia, 768 P.2d at 653.
       24 Ronwin v. Shapiro, 657 F.2d 1071, 1074 (9th Cir. 1981) (“[T]here is no

indication . . . that Arizona intended to consent to anything more than suit in its own
courts.”); see also Ariz. Students’ Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 864-65 (9th Cir.
2016) (recognizing that Ronwin’s conclusion is still good law).
       25 See In re Rolls Royce Corp., 775 F.3d 671, 680 n.40 (5th Cir. 2014); Bredberg v. Long,

778 F.2d 1285, 1288 (8th Cir. 1985); Worley v. Desoto County, MS, No. 2:05CV214-D-D, 2006
WL 2590616, at *1 (N.D. Miss. Sept. 8, 2006) (“[V]enue must be proper as to each such
claim.”); 14D CHARLES ALAN WRIGHT & ARTHUR R. MILLER FEDERAL PRACTICE AND
PROCEDURE § 3808 (4th ed. 2019) (“[I]f the plaintiff asserts multiple claims against the
defendant, venue must be proper for each claim.”).
                                               7
    Case: 19-50477      Document: 00515308965        Page: 8    Date Filed: 02/13/2020



                                    No. 19-50477
justice, transfer such case to any district or division in which it could have been
brought.’” 26
      Generally, venue is proper only in (1) “a judicial district in which any
defendant resides, if all defendants are residents of the State in which the
district is located;” (2) “a judicial district in which a substantial part of the
events or omissions giving rise to the claim occurred, or a substantial part of
property that is the subject of the action is situated;” or (3) “any judicial district
in which any defendant is subject to the court's personal jurisdiction with
respect to such action,” but only if “there is no district in which an action may
otherwise be brought as provided in [28 U.S.C. § 1391].” 27 Here, for this claim,
the first possibility makes venue proper in the United States District Court for
the District of Arizona but not in the United States District Court for the
Western District of Texas. The second possibility is inapplicable for concluding
that venue is proper in Texas because the rules being challenged are Arizona
rules and, conceivably, their effect would be substantially felt only in Arizona.
The third possibility is also inapplicable for concluding that venue is proper in
Texas since venue would be proper in the United States District Court for the
District of Arizona. Therefore, the district court was within its discretion when
it dismissed this First Amendment claim against the Arizona Supreme Court,
the State Bar of Arizona, and the Chief Justice of the Arizona Supreme Court.
                                           C
      Insofar as Guajardo seeks to enjoin the State Bar of Texas from enforcing
Texas rules requiring bar membership to practice law, he does so for the first




      26  McClintock v. Sch. Bd. E. Feliciana Par., 299 F. App’x 363, 366 (5th Cir. 2008)
(quoting 28 U.S.C. § 1406(a)).
       27 28 U.S.C. § 1391(b).

                                           8
     Case: 19-50477       Document: 00515308965             Page: 9   Date Filed: 02/13/2020



                                       No. 19-50477
time in his reply brief and thus forfeits his claim. 28
                                              IV
       Lastly, we consider Guajardo’s contention that the district court erred
when it denied him discovery relevant to its subject matter jurisdiction.
Generally, “a party is not entitled to jurisdictional discovery if the record shows
that the requested discovery is not likely to produce the facts needed to
withstand” a motion to dismiss. 29 Here, as outlined above, the district court
was able to dismiss all of Guajardo’s relevant claims. No amount of discovery
would change that result. 30 Therefore, the district court did not err in denying
Guajardo discovery relevant to subject matter jurisdiction.
                                      *        *        *
       For the forgoing reasons, the district court’s judgment is AFFIRMED.
Accordingly, all pending motions are DENIED as moot.




       28 United States v. Ponce, 896 F.3d 726, 728 (5th Cir. 2018) (“[H]e has forfeited that
argument by raising it for the first time in his reply brief” (citing Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993))).
       29 Freeman v. United States, 556 F.3d 326, 342 (5th Cir. 2009) (citing Williamson v.

U.S. Dep’t of Agric., 815 F.2d 368, 382 (5th Cir.1987)).
       30 See Freeman, 556 F.3d at 342.

                                               9